Citation Nr: 1102204	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability 
to include bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This matter was remanded by the Board for further development in 
March 2007 and September 2009.


FINDING OF FACT

Any currently present bilateral flat feet were not present in 
service and are not etiologically related to service.


CONCLUSION OF LAW

Bilateral flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters mailed 
in April 2003, May 2007, and January 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicated the claims 
based upon all evidence of record before the case was returned to 
the Board.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

Despite efforts by the originating agency, the Veteran's service 
treatment records could not be obtained.  The Board also notes 
that pertinent VA and private medical records have been obtained, 
as well as lay statements submitted on the Veteran's behalf.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claims.  The VA examiners 
reviewed all relevant history, conducted complete examinations, 
and provided a well supported explanations for the opinions.  
Therefore, the examination reports are adequate to allow 
resolution of the issue on appeal.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


Analysis

The Veteran contends that he has fallen arches due to prolonged 
marching and standing during his military service, and that the 
fallen arches have caused severe problems to his knees, ankles 
and hips.  

A January 1991 private treatment record indicated complaints of 
acute onset of numbness and weakness in the left foot. The 
Veteran reported he noticed some intermittent swelling over the 
fibular head for several years.  An assessment of peroneal nerve 
palsy probably associated with a ganglion of the tibial junction.  

A March 1996 prescription and receipt showed that the Veteran was 
prescribed proper fitted strong walking shoes for tight heel 
cords.

The Veteran submitted statements from fellow Veterans noting that 
the Veteran was medically reassigned from an MOS of mess hall 
cook due to problems with his feet.  The fellow Veterans also 
stated that the Veteran complained that standing for long periods 
of item on concrete floors in the mess hall caused him to have 
problems with his feet and knees.

A December 2007 private podiatry report showed that the Veteran 
complained of foot pain and reported using orthotics several 
years ago.  The Veteran also reported a history of flatfeet of 
his entire life.  An impression of bilateral pes planovalgus was 
provided.

The Veteran was afforded a February 2008 VA examination of the 
feet.  The Veteran stated that he had flat feet since before he 
went into active service.  He reported that standing on concrete 
during active service aggravated problems with his feet, and that 
he was given pad and arch supports during active duty.  After 
physical examination, the examiner provided a diagnosis of pes 
planus with residuals was provided.  The examiner further stated 
that he had no medical records to document the presence of flat 
feet in the military service nor was there evidence of pes planus 
mentioned on any of the records until after 1990.  Thus in 
absence of better documentation, the examiner could not comment 
on whether the Veteran had a problem in service or whether the 
problem worsened in service, without resorting to unfounded 
speculation.

The Veteran was afforded a VA examination in November 2008.  The 
examiner noted that the Veteran brought in a report from his 
podiatrist indicating a diagnosis of severe bilateral pedis 
planovalgus.  The examiner noted that review of the c-file showed 
no service medical records to review, but that the Veteran 
reported bilateral foot pain during service, particularly after 
standing and marching.  He complained of bilateral foot pain 
since service.  After thorough physical examination, the examiner 
provided a diagnosis of bilateral pes planus.  The examiner also 
noted that the Veteran worked as a postal carrier and a postal 
clerk.

The Veteran was afforded a VA examination in March 2010.  The 
examiner noted that the Veteran reported that his flat feet dated 
back to 1969, during military service.  The examiner also 
indicated that there were several lay statements describing the 
Veteran as having problems with his feet after standing all day 
during service.  The examiner noted that the Veteran was seen 
over the years for several orthopedic complaints, but no mention 
of flat feet was made.  In 1991, the Veteran had complaints of 
numbness of the left foot that was thought to be related to a 
tibial nerve problem which was compressed by a ganglion cyst.  
The ganglion cyst was treated surgically, and post-operatively, 
the Veteran was noted to have a tight Achilles tendon.  In 1996 
the Veteran complained of painful feet and tight heel cords were 
noted.  The examiner opined it was less likely than not that the 
bilateral flat feet were caused by permanently aggravated by 
military service.  The examiner explained that there was no 
documentation that the Veteran had flat feet during service, so 
it was impossible to say based on the available records whether 
the flat feet were congenital or acquired.  There was no 
indication that he had flat foot -related problems after service, 
until recent years.  There was no basis on which to conclude that 
his flat feet were caused by or permanently aggravated by 
service.  In the intervening years, the Veteran worked as a 
letter carrier and postal clerk over 14 years.  As such it would 
be difficult to attribute any flat foot-related problem to 
alleged events in 1969.

The Board notes that the Veteran asserted that he had complaints 
of foot pain during service as well as submitted statements from 
fellow Veterans indicated that the Veteran complained of foot 
pain during active duty.  The Board acknowledges that lay 
testimony is competent to establish the presence of observable 
symptomatology and, "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

The Board also notes that the Veteran's occupational status since 
service contradicts any claim of continuity of foot problems. In 
this regard, the Board notes that the veteran worked for a period 
of time as a postman after service. The Veteran's ability to 
function in such physically demanding occupation after service 
clearly weighs against a conclusion that he had continuing 
symptoms or impairment due to a foot condition. Therefore, the 
Board finds that the evidence weighs against a finding of 
continuity of symptomatology.

Moreover, a layperson is not considered capable of opining in 
regard to a medical diagnosis or medical causation.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
it is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), in which it was held a lay person may speak as 
to etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall leading to 
a broken leg.  Here, however, the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the Veteran is not competent to address etiology in 
the present case.

Thus, while the Veteran can state that he had foot pain in 
service, whether his currently diagnosed flat feet are related to 
the complaints of foot pain during service or are otherwise 
etiologically related to service is a medical question.  In this 
case, the Veteran's service treatment records are unavailable.  
The Board notes that while the Veteran has asserted that he had 
foot pain during service and continuing after his discharge from 
active service, the medical evidence is silent to any complaints 
of foot pain or any diagnosis of pes planus until 1991, nearly 21 
years after his discharge from active service.  The record was 
again silent to any complaints of foot pain until 1996 when it 
was noted that the Veteran had orthotic shoes prescribed for 
tight heel cords.  A diagnosis of pes planovalgus was not made 
until December 2007.  

Likewise, VA examiners noted a diagnosis of pes planus.  
Moreover, the March 2010 VA examiner stated that 1991 complaints 
of numbness in the left foot were thought to be related to the 
Veteran's tibial nerve problems related to his ganglion cyst.  
The examiner opined that the Veteran's flat feet were less likely 
than not caused or permanently aggravated by the military service 
particularly because there was no indication of flat-foot related 
problems until recent years.  Moreover, the examiner noted that 
in the intervening years, the Veteran had worked for over 14 
years as a mail carrier and postal clerk.  Thus there was no 
basis to conclude that the Veteran's flat feet were caused by or 
permanently aggravated by his active service.  

Therefore, the medical opinions addressing the etiology of the 
Veteran's bilateral flat feet are against the claim.  In 
particular, the Board has found the March 2010 VA examiner's 
opinion to be highly probative since it is based upon a review of 
the Veteran's pertinent history, including the Veteran's 
statements, post service treatment records, and the VA 
examination report, and since it is supported by a rationale.  
There is no contrary opinion of record.  Accordingly, the Board 
must conclude that the preponderance of the evidence is against 
this claim.  


ORDER

Service connection for a bilateral foot disability, to include 
pes planus, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


